  Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 1 of 34 Page ID #1



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

 SUE MEYER, individually and on behalf of
 all others similarly situated,

 Plaintiff,
                                                 Case No. 3:20-cv-00137
 v.

 MIDLAND CREDIT MANAGEMENT, INC.

 Defendant.

                               CLASS ACTION COMPLAINT

       Now Comes Plaintiff, SUE MEYER (“Plaintiff”), individually and on behalf of all

others similarly situated, by and through her undersigned attorney, and brings this

Complaint against Defendant MIDLAND CREDIT MANAGEMENT, INC.:

       I. Parties, Jurisdiction and Venue

       1.      Plaintiff is a citizen of the State of Illinois and resides in the Southern

District of Illinois.

       2.      Plaintiff has filed this civil action pursuant to the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

       3.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.

       4.      This Court has federal question jurisdiction and venue pursuant to 15

U.S.C. § 6104(f) which provides that “[a]ny civil action brought under subsection (a) in

a district court of the United States may be brought in the district in which the

defendant is found, is an inhabitant, or transacts business or wherever venue is proper

under section 1391 of title 28.”

       5.      Defendant     MIDLAND    CREDIT       MANAGEMENT,      INC.   (“MCM”)    is

incorporated in the State of Kansas and maintains its principal place of business at 350

Camino De La Reina, Suite 100, San Diego, California.

                                             1
  Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 2 of 34 Page ID #2



       6.       Venue and personal jurisdiction are proper in this District pursuant to

U.S.C. §§ 1391(b)-(c) and 1441(a) because MCM, as a corporation, is deemed to reside

in any judicial district in which it is subject to personal jurisdiction at the time the

action is commenced.

       7.       Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because:

             a. MCM mailed the subject collection letter to an address within this
                District; and

             b. MCM routinely collects defaulted personal credit card debts from
                persons who reside in this District.

       8.       The court has personal jurisdiction over MCM because it has conducted

significant and continuous debt purchase and collection activities within this

jurisdiction.

       II.      The Subject Debt

       9.       Prior to the conduct giving rise to the below described FDCPA claims,

Plaintiff obtained credit (the “Subject Debt”) from Capital One Bank (USA), N.A. in the

form of a credit card.

       10.      Plaintiff incurred the Subject Debt by purchasing items and services for

personal and household use.

       11.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM

regarded her as a “person obligated or allegedly obligated to pay” the Subject Debt.

       12.      Due to unforeseen circumstances beyond her control, Plaintiff was unable

to keep up with her payment obligations and the Subject Debt fell into default status.

       13.      MCM purchased the Subject Debt from Capital One Bank (USA), N.A.




                                             2
  Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 3 of 34 Page ID #3



      III.   MCM’s October 31, 2019 Letter Violated Sections 1692e(2)(A),
             1692e(10) and 1692f of the FDCPA

      14.    In an attempt to collect the Subject Debt, MCM sent a letter to Plaintiff

dated 10/31/2019 (the “October 31 Letter”).

      15.    The below image is a true and accurate image of the body of the October

31 Letter:




                                          3
  Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 4 of 34 Page ID #4



      16.      The below image is a true and accurate image of the lower portion of the

October 31 Letter and depicts a detachable payment stub:




      17.      The October 31 Letter is a standard form letter used by MCM.

      18.      The October 31 Letter informed Plaintiff that she would “SAVE 10%” if she

paid the Subject Debt by November 30, 2019.

      19.      In part, the October 31 Letter described the 10% savings as an “[e]xcusive

offer for your CAPITAL ONE BANK (USA), N.A. account . . . .” (emphasis in original).

      20.      The first three sentences of the body of the October 31 Letter described the

10% savings offer as follows:

            This month we are going to save you money – 10% to be exact! This
            slashes your current debt of $2,097.43 to $1,887.69! All you need to
            do is visit MidlandCredit.com or call 877-653-5260! Click or call
            today to take advantage of this Great offer!

      (emphasis in original).




                                             4
  Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 5 of 34 Page ID #5



      21.     The body of the October 31 Letter contained three boxes that described to

Plaintiff the benefits of accepting the proposed 10% savings.

      22.     The first box, using font larger than the font used in the above quoted

sentences, said “NO Interest!” (emphasis in original).

      23.     Immediately below the above quoted phrase, first box included the phrase

“[y]our balance won’t increase because MCM doesn’t charge interest.”

      24.     Unbeknownst to unsophisticated consumers, MCM does not sell debts

that it purchases to other debt buyers.

      25.     The October 31 Letter, however, does not inform consumers that MCM

does not sell debts that it purchases to other debt buyers.

      26.     Accordingly, it is plausible for unsophisticated consumers to reasonably

believe that their debt, which was purchased by a debt buyer, could be sold to another

debt buyer.

      27.     The second box, using font larger than the font used in the above quoted

sentences, said “NO More Calls!” (emphasis in original).

      28.     Immediately below the above quoted phrase, second box included the

phrase “[o]nce resolved, we will STOP calling you on this account.”

      29.     The third box, using font larger than the font used in the above quoted

sentences, said “NO More Letters!” (emphasis in original).

      30.     Below the three boxes, the October 31 Letter emphasized the following

words in bolded font: “Hurry! This offer expires on 11/30/2019.”

      31.     In contrast to other form letters sent to debtors by MCM, the October 31

Letter did not contain any language stating, “[w]e are not obligated to renew any offers

provided”.




                                           5
  Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 6 of 34 Page ID #6



      32.    Just like the October 31 Letter, MCM mailed two identically worded letters

to Plaintiff where the letters were dated “12/26/2019”.

      33.    On information and belief, based upon the date upon which Plaintiff

received the above-depicted envelope, MCM did not mail the envelope and enclosed letter

on 12/26/2019, the date printed on the enclosed letter.

      34.    Both of the December 26, 2019 letters failed to include the phrase, “We

may, but are not obligated to, renew this offer.”

      III.   MCM Has Violated Section 1692f(8)

      35.    Section 1692f(8) of the FDCPA prohibits a debt collector from:

             Using any language or symbol, other than the debt collector’s
             address, on any envelope when communicating with a consumer by
             use of the mails or by telegram, except that a debt collector may use
             his business name if such name does not indicate that he is in the
             debt collection business.

      36.    Section 1692f(8) contains no exceptions – any extraneous text on the

envelope or on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

      37.    In contrast to the October 31 Letter, MCM mailed both of the letters that

were dated 12/26/2019 inside of envelopes that were embossed with the words

“IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”.

      38.    As depicted below, the words “ATTENTION REQUESTED” were located

within a circle formed by the words “IMPORTANT INFORMATION ENCLOSED”.




                   [the remainder of this page is intentionally blank]




                                            6
  Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 7 of 34 Page ID #7



      39.    The below image is a true and accurate image of an Attention Requested

Envelope that MCM sent to Plaintiff on or about December 26, 2019:




      40.    The above-depicted envelope contained a letter dated 12/26/2019.

      41.    Like the October 31 Letter, MCM’s letter dated 12/26/2019 proposed a

10% savings in Plaintiff paid the Subject Debt by 1/25/2020.

      42.    The enclosed letter dated 12/26/2019 did not contain the phrase “[w]e are

not obligated to renew any offers provided”.

                                           7
  Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 8 of 34 Page ID #8



      43.    Additionally, on or about December 26, 2019, MCM sent a second

Attention Requested Envelope to Plaintiff which is depicted by the below image:




      44.    The above-depicted envelope contained a letter dated 12/26/2019.

      45.    On information and belief, based upon the date upon which Plaintiff

received the above-depicted envelope, MCM did not mail the envelope and enclosed letter

on 12/26/2019, the date printed on the enclosed letter.




                                          8
  Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 9 of 34 Page ID #9



      46.     Like the October 31 Letter, MCM’s letter dated 12/26/2019 proposed a

10% savings in Plaintiff paid the Subject Debt by 1/25/2020.

      47.     The enclosed letter dated 12/26/2019 did not contain the phrase “[w]e are

not obligated to renew any offers provided”.

      48.     When Plaintiff received the above identified Attention Requested Envelopes

her attention was drawn to the fact that the Envelopes said, “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED.”

      49.     The Attention Requested Envelopes were formatted to emphasize the

embossed     words    “IMPORTANT         INFORMATION      ENCLOSED”      and     “ATTENTION

REQUESTED.”

      50.     The Attention Requested Envelopes’ use of the embossed words

“IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” cause

Plaintiff and others like her to be attentive and curious as to the contents of the

Envelopes.

      51.     Based upon the literal meaning of MCM’s words, Plaintiff and others like

her reasonably believed that the Envelope or some “IMPORTANT INFORMATION

ENCLOSED” within the Envelope was an attempt by MCM to collect the Subject Debt.

      52.     Plaintiff   and   others    like   her   reasonably   understood    the   words

“IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” to mean

that MCM had placed an “IMPORTANT” document inside of the envelope and that the

document required her “ATTENTION”.

      53.     Reading the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” caused Plaintiff and others like her reasonably to suffer

from stress and anxiety because she knew that the enclosed letter related to a debt show

was unable to pay.


                                                 9
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 10 of 34 Page ID #10



      54.    The fact that the Envelope used the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED” frightened Plaintiff and others like her

reasonably led her and others to worry as to whether MCM was escalating its collection

methods.

      55.    Plaintiff and others like her reasonably thought that there would be no

reason for MCM to use the embossed words “IMPORTANT INFORMATION ENCLOSED”

and “ATTENTION REQUESTED” - unless there was something “IMPORTANT” about the

contents of enclosed Letter.

      56.    After reading the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED”, Plaintiff immediately opened the Envelope in order to read

the enclosed document and/or letter.

      57.    After reading the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED”, consumers like Plaintiff would have immediately opened

the Envelope in order to read the enclosed document and/or letter.

      58.    MCM violated Section 1692f(8) the FDCPA by placing the words

“IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” on the two

Envelopes sent to Plaintiff on or about December 26, 2019.

      59.    Upon information and belief, MCM violated Section 1692f(8) the FDCPA by

placing the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED” on the Envelope that MCM sent to Plaintiff on or about October 31, 2019

      60.    MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” on the

Envelopes violated Sections 1692e, 1692e(2)(2), 1692e(10) and 1692f because these

words were a communication made in the collection of a debt and caused Plaintiff and

others like her to suffer from stress and anxiety about why the Envelopes said

“IMPORTANT INFORMATION ENCLOSED”.


                                         10
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 11 of 34 Page ID #11



      61.    MCM’s use of the words “ATTENTION REQUESTED” on the Envelope

violated Sections 1692e, 1692e(2)(2), 1692e(10) and 1692f because these words were a

communication made in the collection of a debt and caused Plaintiff and others like her

to suffer from stress and anxiety about the type of “ATTENTION REQUESTED” that was

enclosed inside of the Envelopes.

      62.    Defendant also violated Sections 1692e, 1692e(2)(2), 1692e(10) and 1692f

of the FDCPA by placing the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” on the Envelope because MCM’s use of these words on the

Envelope constituted unlawful instructions to Plaintiff where these instructions were

ultimately false, deceptive, misleading, and unconscionable communications and

means to attempt to collect the Subject Debt.

      IV.    Class Based Allegations and Contentions

      63.    Plaintiff seeks to represent a class of similarly situated consumers residing

within this Judicial District where MCM attempted to collect a consumer debt originally

owed to Capital One Bank (USA), N.A., where the letters were mailed inside of an

Attention Requested Envelope. This proposed class can be defined by MCM’s records.

      64.    On information and belief, more that forty consumers with addresses

located within this Judicial District were mailed Attention Requested Envelopes in an

attempt to collect consumer debts originally owed to Capital One Bank (USA), N.A.

      65.    Each proposed class is limited in time to persons who within one year of

the filing of this action were mailed a similar form collection letter or Envelope or until

such time as MCM ends its unlawful practices.

      66.    The factual and legal issues related to MCM’s transmission of the Attention

Requested Envelope are common and typical of the proposed class members.




                                            11
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 12 of 34 Page ID #12



      67.     Plaintiff also seeks to represent a class of similarly situated consumers

residing within this Judicial District who were sent a letter in an attempt to collect a

consumer debt originally owed to Capital One Bank (USA), N.A., where the letters used

were in the same format of the October 31, 2019 Letter (regardless of the discount

offered). This proposed class can be defined by MCM’s records.

      68.     On information and belief, more that forty consumers with addresses

located within this Judicial District were mailed in the same format of the October 31,

2019 Letter in an attempt to collect consumer debts originally owed to Capital One Bank

(USA), N.A.

      69.     The factual and legal issues related to MCM’s transmission of similarly

formatted letters like the October 31, 2019 Letter are common and typical of the

proposed class members.

      70.     Plaintiff may redefine the proposed classes in relation to the total number

of consumers identified by Defendant’s discovery answers.

      71.     The October 31, 2019 Letter is a standard form letter used by MCM.

      72.     Because MCM sent the Attention Requested Envelope and October 31,

2019 Letter to Plaintiff and others like her, her claims are typical of the class members

that she seeks to represent – other consumers who received the same Envelope.

      73.     MCM’s use of the Attention Requested Envelope satisfies the elements of

typicality, commonality, predominance and superiority.

      74.     Because MCM sent her a form collection letter, the Pre-Approved Letter,

within the Attention Requested Envelope, her claims are typical of the class members

that she seeks to represent – other consumers who received the same Envelope.




                                           12
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 13 of 34 Page ID #13



       75.     MCM’s conduct in mailing similar form letters within Attention Requested

Envelopes satisfies the elements of typicality, commonality, predominance and

superiority.

       76.     A class action is a superior method of adjudicating the legality of MCM’s

conduct as opposed to MCM facing dozens of individual suits.

       77.     Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

       78.     For example, in an order appointing interim lead counsel, the court in In

re: Apple Inc. Device Performance Litigation, 18-MD-02827 (N.D. Cal.) also appointed Mr.

Vlahakis to serve as a member of the Plaintiffs’ Steering Committee. See, Dkt. 99 (May

5, 2018, Order Consolidating Related Actions And Appointing Interim Co-Lead Plaintiffs’

Counsel And Executive And Steering Committees at pp. 2-4, 6-7). Mr. Vlahakis also

successfully won reversal of part of the district court’s ruling in Preston v. Midland.

       IV.     Causes of Action

Count I – The Attention Requested Envelope Violated § 1692f(8) of the FDCPA

       79.     Plaintiff realleges the above paragraphs as though fully set forth herein.

       80.     By using the embossed words “IMPORTANT INFORMATION ENCLOSED”

and “ATTENTION REQUESTED” on the Attention Requested Envelope, MCM violated

Section 1692f(8) of the FDCPA as a matter of law because Section 1692f(8) prohibits a

debt collector from using any language, other than the debt collector’s address, on any

envelope when communicating with a consumer.

       81.     Plaintiff immediately opened the Attention Requested Envelope because it

contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED.”




                                            13
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 14 of 34 Page ID #14



         82.      MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” created a false sense of urgency to a least sophisticated

consumer like Plaintiff as to the words written on the enclosed letter.

         83.      MCM mailed the Attention Requested Envelope to hundreds of least

sophisticated consumers within this District who owed a debt to MCM or one of MCM’s

affiliates.

         84.      The proposed class is defined as follows:

                  All persons with mailing addresses within this District who were
                  mailed collection letters where the envelopes containing the words
                  “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                  REQUESTED” where the underlying debts were originally owed to
                  Capital One Bank (USA), N.A.

         85.      Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                  All persons with mailing addresses within this District who were
                  mailed collection letters where the envelopes containing the words
                  “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                  REQUESTED”.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

               a. declare that the Attention Requested Envelope violates the FDCPA;

               b. enjoin Defendant MCM from using the Attention Requested
                  Envelope in conjunction with any future collection letters;

               c. award Plaintiff statutory damages of up to $1,000;

               d. award class members maximum statutory damages; and

               e. award Plaintiff costs and reasonable attorney fees as provided
                  under 15 U.S.C. §1692k.

Count II – The Attention Requested Envelopes Violate §§ 1692e and f of the Act

         86.      Plaintiff realleges the above paragraphs as though fully set forth herein.




                                               14
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 15 of 34 Page ID #15



        87.   Section 1692f of the FDCPA generally prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

        88.   By using the embossed words “IMPORTANT INFORMATION ENCLOSED”

and “ATTENTION REQUESTED” on the Attention Requested Envelope, MCM violated

Section 1692f of the FDCPA because the use of these words on the face of the Envelope

constituted a unfair or unconscionable means to collect or attempt to collect any debt

where the enclosed collection letter merely reiterated a pre-approved settlement with

identified deadlines that were illusory.

        89.   As a result of MCM’s use of the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED”, Plaintiff immediately opened the

Attention Requested Envelope.

        90.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” created a false sense of urgency to a least sophisticated

consumer like Plaintiff.

        91.   MCM mailed the Attention Requested Envelope to hundreds of least

sophisticated consumers within this District who owed a debt to MCM or one of MCM’s

affiliates.

        92.   The Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” violates Section 1692f of

the FDCPA because printing on the Attention Requested Envelope in this manner

unfairly and/or unconscionably suggested that the enclosed collection letter contained,

“IMPORTANT” “INFORMATION” when it is not clear whether the contents of the enclosed

letter contains “IMPORTANT INFORMATION” that would “REQUEST” the recipient’s

“ATTENTION.”




                                           15
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 16 of 34 Page ID #16



       93.    Section 1692e of the FDCPA states that “[a] debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt” and Section 1692f states “debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.”

       94.    MCM placed the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” on the Envelope to create a false sense of urgency to

encourage and/or scare Plaintiff and others like her to open the Envelope and accept

so-called “pre-approved” settlement offers.

       95.    Plaintiff read and understood the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time sensitive

document contained within the envelope.

       96.    Plaintiff immediately opened the Attention Requested Envelope because it

contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED”.

       97.    MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” can and did create a false sense of urgency for both

unsophisticated and least sophisticated consumers.

       98.    The Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” to create a false sense of

urgency constitutes a “false, deceptive, or misleading representation or means in

connection with the collection of any debt” in violation of Section 1692e.

       99.    The Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION ENCLOSED” and “ATTENTION REQUESTED” to create a false sense of

urgency constitutes the “use unfair or unconscionable means to collect or attempt to

collect any debt” in violation of Section 1692f.


                                            16
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 17 of 34 Page ID #17



         100.   Placing prohibited words on the face of the Attention Requested Envelope

is a material violation of Section 1692f.

         101.   The proposed class is defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the envelopes containing the words
                “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                REQUESTED” where the underlying debts were originally owed to
                Capital One Bank (USA), N.A.

         102.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the envelopes containing the words
                “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                REQUESTED”.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that the Attention Requested Envelope violates the FDCPA;

            b. enjoin Defendant MCM from using the Attention Requested
               Envelope in conjunction with any future collection letters;

            c. award Plaintiff statutory damages of up to $1,000;

            d. award class members maximum statutory damages; and

            e. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.

Count III – The Attention Requested Envelope Violates § 1692e(2)(A) of the Act

         103.   Plaintiff realleges the above paragraphs as though fully set forth herein.

         104.   The Attention Requested Envelope was mailed to hundreds of consumers

within this District who owed a debt to MCM or one of MCM’s affiliates.

         105.   Section 1692e(2)(A) prohibits “[t]he false representation of - the character,

amount, or legal status of any debt.”




                                              17
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 18 of 34 Page ID #18



      106.   By formatting the Attention Requested Envelope to denote that an

“IMPORTANT” letter was enclosed and that the letter requested the recipient’s

“ATTENTION”, MCM created a false sense of urgency depicting the “character” and/or

“legal status” of the Subject Debt and the underlying debts of putative class members.

      107.   Plaintiff read and understood the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time sensitive

document contained within the envelope.

      108.   Plaintiff immediately opened the Attention Requested Envelope because it

contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED”.

      109.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” can and did create a false sense of urgency for both

unsophisticated and least sophisticated consumers.

      110.   The Attention Requested Envelope’s use of the words “IMPORTANT

INFORMATION      ENCLOSED”      and   “ATTENTION     REQUESTED”      violates   Section

1692e(2)(A) because printing the Envelope in this manner falsely represented that the

“character” or “legal status” of the contents of the Envelope was time-sensitive and/or

demanded immediate “attention”.

      111.   Because MCM has a practice of routinely reissuing date sensitive “pre-

approved” settlement offers to Consumers, the Attention Requested Envelope’s use of

the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”

violates Section 1692e(A)(2) by creating a false sense of urgency to other similarly

situated consumers.




                                          18
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 19 of 34 Page ID #19



         112.   The above wording, formatting and short offer expiration dates listed on

the Pre-Approved Offer Letter were material in nature and they all impacted Plaintiff’s

perception of the Letter.

         113.   The above wording and formatting created a false sense of urgency in

Plaintiff’s mind relative to the proposed discounted payment options.

         114.   The proposed class is defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the envelopes containing the words
                “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                REQUESTED” where the underlying debts were originally owed to
                Capital One Bank (USA), N.A.

         115.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the envelopes containing the words
                “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                REQUESTED”.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that the Attention Requested Envelope violates the FDCPA;

            b. enjoin Defendant MCM from using the Attention Requested
               Envelope in conjunction with any future collection letters;

            c. award Plaintiff statutory damages of up to $1,000;

            d. award class members maximum statutory damages; and

            e. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.

Count IV – The Attention Requested Envelope Violates § 1692e(10) of the FDCPA

         116.   Plaintiff realleges the above paragraphs as though fully set forth herein.




                                             19
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 20 of 34 Page ID #20



      117.   Section    1692e(10)   specifically   prohibits   “[t]he   use   of   any   false

representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.”

      118.   By formatting the Attention Requested Envelope to denote that an

“IMPORTANT” letter was enclosed and that the letter requested the recipient’s

“ATTENTION”, MCM created a false sense of urgency in violation of Section 1692e(10)

of the FDCPA.

      119.   Plaintiff read and understood the words “IMPORTANT INFORMATION

ENCLOSED” and “ATTENTION REQUESTED” to mean that there was a time sensitive

document contained within the envelope.

      120.   Plaintiff immediately opened the Attention Requested Envelope because it

contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

REQUESTED”.

      121.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” can and did create a false sense of urgency for both

unsophisticated and least sophisticated consumers.

      122.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

“ATTENTION REQUESTED” violated Section 1692e(10) of the FDCPA because the

quoted words constitute the use of false representations and deceptive means to attempt

to collect the Subject Debt and the underlying debts of putative class members.

      123.   Because MCM has a practice of routinely reissuing date sensitive “pre-

approved” settlement offers to Consumers, the Attention Requested Envelope’s use of

the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”

violates Section 1692e(10) by creating a false sense of urgency to other similarly situated

consumers.


                                            20
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 21 of 34 Page ID #21



         124.   The above wording, formatting and short offer expiration dates listed on

the Pre-Approved Offer Letter were material in nature and they all impacted Plaintiff’s

perception of the Letter.

         125.   The above wording and formatting created a false sense of urgency in

Plaintiff’s mind relative to the proposed discounted payment options.

         126.   The proposed class is defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the envelopes containing the words
                “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                REQUESTED” where the underlying debts were originally owed to
                Capital One Bank (USA), N.A.

         127.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the envelopes containing the words
                “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
                REQUESTED”.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that the Attention Requested Envelope violates the FDCPA;

            b. enjoin Defendant MCM from using the Attention Requested
               Envelope in conjunction with any future collection letters;

            c. award Plaintiff statutory damages of $1,000;
            d. award class members maximum statutory damages; and
            e. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.

   Count V –       The Format and Wording of the October 31 Letter Violates
                   Sections 1692e, 1692e(2)(A) and 1692e(10) of the FDCPA

         128.   Plaintiff incorporates realleges the above paragraphs as though fully set

forth herein.




                                             21
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 22 of 34 Page ID #22



      129.   As used in the October 31 Letter, the phrase “[y]our balance won’t increase

because MCM doesn’t charge interest” is a false, deceptive and misleading statement in

violation of Sections 1692e, 1692e(2)(A) and 1692e(10) of the FDCPA because the phrase

falsely, deceptively and misleadingly suggests to an unsophisticated consumer that if

the consumer did not accept the discounted offer that a future debt collector could

charge interest.

      130.   As used in the October 31 Letter, the phrase “[y]our balance won’t increase

because MCM doesn’t charge interest” is a false, deceptive and misleading statement in

violation of Sections 1692e, 1692e(2)(A) and 1692e(10) of the FDCPA because the phrase

falsely, deceptively and misleadingly suggests to an unsophisticated consumer that

MCM would not charge interest if the consumer accepted the discounted payment

option.

      131.   As used in the October 31 Letter, the phrase “[y]our balance won’t increase

because MCM doesn’t charge interest” is a false, deceptive and misleading statement in

violation of Sections 1692e, 1692e(2)(A) and 1692e(10) of the FDCPA because the phrase

falsely, deceptively and misleadingly suggests to an unsophisticated consumer that

MCM would or could charge interest if the consumer declined to accept the discounted

payment option.

      132.   As used in the October 31 Letter, the phrase “NO More Calls! Once

resolved, we will STOP calling you on this account” is a false, deceptive and misleading

statement in violation of Sections 1692e, 1692e(2)(A) and 1692e(10) of the FDCPA

because the phrase falsely, deceptively and misleadingly suggests to an unsophisticated

consumer that MCM could lawfully continue to send letters to a consumer if the

consumer declined to accept the discounted payment option.




                                          22
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 23 of 34 Page ID #23



      133.   As used in the October 31 Letter, the phrase “NO More Calls! Once

resolved, we will STOP calling you on this account”, is a false, deceptive and misleading

statement in violation of Sections 1692e, 1692e(2)(A) and 1692e(10) of the FDCPA of the

FDCPA because pursuant to Section 1692c of the FDCPA, a consumer has the right to

ask a debt collector to stop contacting the consumer and a debt collector must comply.

      134.   As used in the October 31 Letter, the phrase “NO More Letters! Once paid

off, the letters will STOP” is a false, deceptive and misleading statement in violation of

Sections 1692e, 1692e(2)(A) and 1692e(10) of the FDCPA because the phrase falsely,

deceptively and misleadingly suggests to an unsophisticated consumer that MCM could

lawfully continue to send letters to a consumer if the consumer declined to accept the

discounted payment option.

      135.   As used in the October 31 Letter, “NO More Letters! Once paid off, the

letters will STOP” is a false, deceptive and misleading statement in violation of Sections

1692e, 1692e(2)(A) and 1692e(10) of the FDCPA because pursuant to Section 1692c of

the FDCPA, a consumer has the right to ask a debt collector to stop contacting the

consumer and a debt collector must comply.

      136.   The proposed class is defined as follows:

             All persons with mailing addresses within this District who were
             mailed collection letters where the envelopes containing the words
             “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
             REQUESTED” where the underlying debts were originally owed to
             Capital One Bank (USA), N.A.

      137.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

             All persons with mailing addresses within this District who were
             mailed collection letters where the envelopes containing the words
             “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
             REQUESTED”.



                                           23
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 24 of 34 Page ID #24



          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that the formatting and wording of the October 31 Letter
               violates the FDCPA;

            b. enjoin Defendant MCM from using the format and wording of the
               October 31 in conjunction with any future collection letters;

            c. award Plaintiff statutory damages of $1,000;
            d. award class members maximum statutory damages; and
            e. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.


   Count VII – The Format and Wording of the October 31 Letter Violates Section
               1692f of the FDCPA

         138.   Plaintiff incorporates realleges the above paragraphs as though fully set

forth herein.

         139.   As used in the October 31 Letter, the phrase “[y]our balance won’t increase

because MCM doesn’t charge interest” constitutes an unfair means to attempt to collect

a debt in violation of Section 1692f of the FDCPA because the phrase unfairly suggests

to an unsophisticated consumer that if the consumer did not accept the discounted offer

that a future debt collector could charge interest.

         140.   As used in the October 31 Letter, the phrase “[y]our balance won’t increase

because MCM doesn’t charge interest” constitutes an unfair means to attempt to collect

a debt in violation of Section 1692f of the FDCPA because the phrase unfairly suggests

to an unsophisticated consumer that MCM would not charge interest if the consumer

accepted the discounted payment option.

         141.   As used in the October 31 Letter, the phrase “[y]our balance won’t increase

because MCM doesn’t charge interest” is a false, deceptive and misleading statement in

violation of constitutes an unfair means to attempt to collect a debt in violation of


                                             24
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 25 of 34 Page ID #25



Section 1692f of the FDCPA because the phrase unfairly suggests to an unsophisticated

consumer that MCM would or could charge interest if the consumer declined to accept

the discounted payment option.

      142.   As used in the October 31 Letter, the phrase “NO More Calls! Once

resolved, we will STOP calling you on this account” constitutes an unfair means to

attempt to collect a debt in violation of Section 1692f of the FDCPA because the phrase

unfairly suggests to an unsophisticated consumer that MCM could lawfully continue to

send letters to a consumer if the consumer declined to accept the discounted payment

option.

      143.   As used in the October 31 Letter, the phrase “NO More Calls! Once

resolved, we will STOP calling you on this account” constitutes an unfair means to

attempt to collect a debt in violation of Section 1692f of the FDCPA because pursuant

to Section 1692c of the FDCPA, a consumer has the right to ask a debt collector to stop

contacting the consumer and a debt collector must comply.

      144.   As used in the October 31 Letter, the phrase “NO More Letters! Once paid

off, the letters will STOP” constitutes an unfair means to attempt to collect a debt in

violation of Section 1692f of the FDCPA because the phrase unfairly suggests to an

unsophisticated consumer that MCM could lawfully continue to send letters to a

consumer if the consumer declined to accept the discounted payment option.

      145.   As used in the October 31 Letter, “NO More Letters! Once paid off, the

letters will STOP” constitutes an unfair means to attempt to collect a debt in violation

of Section 1692f of the FDCPA because pursuant to Section 1692c of the FDCPA, a

consumer has the right to ask a debt collector to stop contacting the consumer and a

debt collector must comply.

      146.   The proposed class is defined as follows:


                                          25
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 26 of 34 Page ID #26



                All persons with mailing addresses within this District who were
                mailed collection letters in the same format as the October 31 Letter
                where the underlying debts were originally owed to Capital One
                Bank (USA), N.A.

         147.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters in the same format as the October 31
                Letter.

         148.   The proposed class is defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters in the same format as the October 31 Letter
                where the underlying debts were originally owed to Capital One
                Bank (USA), N.A.

         149.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters in the same format as the October 31
                Letter.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that the formatting and wording of the October 31 Letter
               violates the FDCPA;

            b. enjoin Defendant MCM from using the format and wording of the
               October 31 in conjunction with any future collection letters;

            c. award Plaintiff statutory damages of $1,000;
            d. award class members maximum statutory damages; and
            e. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.




                                             26
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 27 of 34 Page ID #27



Count VIII – The Failure of the Collection Letters to Contain the Phrase
            “[w]e are not obligated to renew any offers provided” Violates
            Section 1692e of the FDCPA

      150.      Plaintiff incorporates realleges the above paragraphs as though fully set

forth herein.

      151.      As noted above, the October 31 Letter and the two December 26, 2019

Letters do not contain the phrase “[w]e are not obligated to renew any offers provided.”

      152.      The Seventh Circuit Court of Appeals in Preston v. Midland Management

Inc., 18-3119 (Jan. 21, 2020) found that MCM’s use of the phrase “[w]e are not obligated

to renew any offers provided” did not violate Sections 1692e(2)(A) and 1692e(10) of the

FDCPA in relation to a different form letter used by MCM. Preston, Op. at pp. 21-23.

      153.      In a concurring opinion, however, Judge Ilana Rovner issued a concurring

opinion expressing her doubts as to whether the phrase “[w]e are not obligated to renew

any offers provided” properly communicated discounted payment options to consumers.

Preston, Op. at p. 27.

      154.      Judge Rovner explained the basis for her concurring opinion as follows:

          I write separately simply to point out one area in which the clarity from
          our circuit could be improved regarding the second issue for our
          review—the matter of safe‐harbor language for claims under section
          1692e of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e.

          As section B of the opinion makes clear, in Evory v. RJM Acquisitions
          Funding L.L.C., 505 F.3d 769 (7th Cir. 2007), this court noted the
          tension between allowing creditors to use persuasive language to
          recover debts, and protecting unsophisticated consumers from “false,
          deceptive or misleading representations.” See 15 U.S.C. § 1692e(2)(A);
          Evory, 505 F.3d at 775‐76. In other words, creditors often use language
          that implies that debtors only have a limited time to take ad‐ vantage
          of a settlement offer, when, in fact, most creditors continue to renew
          their offers, and would be pleased to collect a creditor’s money at any
          time. As the opinion notes, “[t]o accommodate the competing goals of
          the statute, we fashioned a safe harbor that would protect the
          consumer ‘against receiving a false impression of his options’ while
          encouraging debt collectors to make settlement offers.” Ante at 20
          (citing Evory, 505 F.3d at 775–76). That safe‐harbor language is as
          follows: “We are not obligated to renew this offer.”

                                            27
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 28 of 34 Page ID #28



Preston, Op. at p. 27.

       155.    Judge Rovner’s concurring opinion indicated that she did not believe that

the phrase “[w]e are not obligated to renew any offers provided” properly informed

unsophisticated consumers of the fact that a discounted settlement would likely be

renewed. According to Judge Rovner, “[I] have doubts that this language actually

accommodates the competing goals that the Evory court identified.” Preston, Op. at p.

27.

       156.    In so noting, Judge Rovner explained why the previously recommended

phrase was problematic:

            In fact, the current safe‐harbor language emphasizes and amplifies the
            creditor’s message that it is a time‐limited offer. The language is no
            different from the creditors’ language of “limited time offer” or a “time
            sensitive matter,” or “act now,” and reinforces the idea that if the debtor
            does not act immediately, she may lose the opportunity to do so forever.
            See Evory, 505 F.3d at 775. (“The concern is that unsophisticated
            consumers may think that if they don’t pay by the deadline, they will
            have no further chance to settle their debt for less than the full
            amount”). As such, I propose that this circuit reconsider whether the
            language of the safe‐harbor provision announced in Evory realistically
            honors the goals that the opinion sought.

Preston, Op. at p. 28.

       157.    At the end of Judge Rovner’s concurring opinion she suggested alternative

language:

            Adding the following two words to the language, undoubtedly would do
            so more accurately: “We may, but are not obligated to, renew this offer.”

Preston, Op. at p. 28.

       158.    Here, the October 31 Letter and December 26 Letters contain no language

to alert consumers like Plaintiff that a discount or settlement offer will likely be renewed.

       159.    By failing to include language to alert consumers like Plaintiff that the 10%

discount offer could, but was not required to be renewed, the contents of the October

31 Letter and December 26, 2019 Letters constitute a false, deceptive and/or misleading

                                              28
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 29 of 34 Page ID #29



representation or means in the connection of the collection of a consumer debt in

violation of Section 1692e of the FDCPA.

         160.   The proposed class is defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the letters did not contain the phrase
                “[w]e are not obligated to renew any offers provided” where the
                underlying debts were originally owed to Capital One Bank (USA),
                N.A.

         161.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the letters did not contain the phrase
                “[w]e are not obligated to renew any offers provided”.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that MCM violated Section 1692e the FDCPA by failing to
               include the phrase “we are not obligated to renew any offers
               provided”;

            b. require MCM to prominently use the phrase “we may, but are not
               obligated to, renew this offer” in any future collection letters that
               provided discounted payment options;

            c. award Plaintiff statutory damages of $1,000;
            d. award class members maximum statutory damages; and
            e. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.

Count IX – The Failure of the Collection Letters to Contain the Phrase “[w]e
            are not obligated to renew any offers provided” Violates Section
            1692e(2)(A) of the FDCPA

         162.   Plaintiff incorporates realleges the above paragraphs as though fully set

forth herein.

         163.   As noted above, the October 31 Letter and the two December 26, 2019

Letters do not contain the phrase “[w]e are not obligated to renew any offers provided.”


                                              29
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 30 of 34 Page ID #30



         164.   The October 31 Letter and December 26 Letters contain no language to

alert consumers like Plaintiff that a discount or settlement offer will likely be renewed.

         165.   By failing to include language to alert consumers like Plaintiff that the 10%

discount offer could, but was not required to be renewed, the October 31 Letter and

December 26, 2019 Letters constitute a representation regarding the character and legal

status of a consumer debt in violation of Section 1692e(2)(A) of the FDCPA.

         166.   The proposed class is defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the letters did not contain the phrase
                “[w]e are not obligated to renew any offers provided” where the
                underlying debts were originally owed to Capital One Bank (USA),
                N.A.

         167.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the letters did not contain the phrase
                “[w]e are not obligated to renew any offers provided”.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that MCM violated Section 1692e(2)(A) the FDCPA by failing
               to include the phrase “we are not obligated to renew any offers
               provided”;

            b. require MCM to prominently use the phrase “we may, but are not
               obligated to, renew this offer” in any future collection letters that
               provided discounted payment options;

            c. award Plaintiff statutory damages of $1,000;
            d. award class members maximum statutory damages; and
            e. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.




                                              30
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 31 of 34 Page ID #31



Count X – The Failure of the Collection Letters to Contain the Phrase “[w]e
            are not obligated to renew any offers provided” Violates Section
            1692e(10) and 1692f of the FDCPA

         168.   Plaintiff incorporates realleges the above paragraphs as though fully set

forth herein.

         169.   As noted above, the October 31 Letter and the two December 26, 2019

Letters do not contain the phrase “[w]e are not obligated to renew any offers provided.”

         170.   Here, the October 31 Letter and the December 26, 2019 Letters contain no

language to alert consumers like Plaintiff that a discount or settlement offer will likely

be renewed.

         171.   By failing to include language to alert consumers like Plaintiff that the 10%

discount offer could, but was not required to be renewed, the contents of the October

31 Letter constitute a false representation and/or deceptive means in an attempt to

collect a consumer debt in violation of Section 1692e(10) of the FDCPA.

         172.   The proposed class is defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the letters did not contain the phrase
                “[w]e are not obligated to renew any offers provided” where the
                underlying debts were originally owed to Capital One Bank (USA),
                N.A.

         173.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the letters did not contain the phrase
                “[w]e are not obligated to renew any offers provided”.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that MCM violated Section 1692e(10) of the FDCPA by
               failing to include the phrase “we are not obligated to renew any
               offers provided”;


                                              31
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 32 of 34 Page ID #32



          b. require MCM to prominently use the phrase “we may, but are not
             obligated to, renew this offer” in any future collection letters that
             provided discounted payment options;

          c. award Plaintiff statutory damages of $1,000;
          d. award class members maximum statutory damages; and
          e. award Plaintiff costs and reasonable attorney fees as provided
             under 15 U.S.C. §1692k.

Count XI – The Failure of the Collection Letters to Contain the Phrase “[w]e
            are not obligated to renew any offers provided” Violates
            Section1692f of the FDCPA

      174.      Plaintiff incorporates realleges the above paragraphs as though fully set

forth herein.

      175.      As noted above, the October 31 Letter and the two December 26, 2019

Letters do not contain the phrase “[w]e are not obligated to renew any offers provided.”

      176.      Here, the October 31 Letter and the December 29, 2019 Letters contain no

language to alert consumers like Plaintiff that a discount or settlement offer will likely

be renewed.

      177.      By failing to include language to alert consumers like Plaintiff that the 10%

discount offer could, but was not required to be renewed, the October 31 Letter

constitutes an unfair means to attempt to collect a debt in violation of Section 1692f of

the FDCPA.

      178.      The proposed class is defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters where the letters did not contain the phrase
                “[w]e are not obligated to renew any offers provided” where the
                underlying debts were originally owed to Capital One Bank (USA),
                N.A.

      179.      Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:




                                              32
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 33 of 34 Page ID #33



                All persons with mailing addresses within this District who were
                mailed collection letters where the letters did not contain the phrase
                “[w]e are not obligated to renew any offers provided”.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that MCM violated Section 1692f of the FDCPA by failing to
               include the phrase “we are not obligated to renew any offers
               provided”;

            b. require MCM to prominently use the phrase “we may, but are not
               obligated to, renew this offer” in any future collection letters that
               provided discounted payment options;

            c. award Plaintiff statutory damages of $1,000;
            d. award class members maximum statutory damages; and
            e. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.

Count XII – The False Mailing Date of The 12/26/2019 Letters Violates
           Section1692f of the FDCPA

         180.   Plaintiff incorporates realleges the above paragraphs as though fully set

forth herein.

         181.   On information and belief, the two 12/26/2019 Letters were not mailed to

Plaintiff on December 26, 2019.

         182.   Instead, the letters were mailed out days later by MCM to create a shorter

response date to the proposed offer identified on the letters.

         183.   This conduct violates Section 1692f of the FDCPA because misleading a

debtor as to the mailing date of a letter to create a shorter response time constitutes the

use of an unfair and/or unconscionable means to collect a debt.

         184.   This conduct also constitutes a false, deceptive and/or misleading

representation or means in connection with the collection of a debt in violation of Section

1692e of the FDCPA.

         185.   The proposed class is defined as follows:

                                              33
 Case 3:20-cv-00137-NJR Document 1 Filed 02/03/20 Page 34 of 34 Page ID #34



                All persons with mailing addresses within this District who were
                mailed collection letters similar to the form of the October 31 Letter
                where the letters where MCM’s records show that the letters were
                not mailed out on the date listed on the letters where the underlying
                debts were originally owed to Capital One Bank (USA), N.A.

         186.   Alternatively, if sufficient numerosity is not demonstrated by discovery,

the proposed class could defined as follows:

                All persons with mailing addresses within this District who were
                mailed collection letters similar to the form of the October 31 Letter
                where the letters where MCM’s records show that the letters were
                not mailed out on the date listed on the letters.

          WHEREFORE, Plaintiff SUE MEYER respectfully requests that this Honorable

Court:

            a. declare that MCM violated Sections 1692e and f of the FDCPA not
               mailing the collection letters on the dates indicated on the letters.

            b. require MCM to mail out letters on the day in question or no more
               than one day later;

            c. award Plaintiff statutory damages of $1,000;
            d. award class members maximum statutory damages; and
            e. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.



Plaintiff demands a jury trial as to all applicable Counts

Plaintiff SUE MEYER individually
and on behalf of all others similarly situated,

/s/ James C. Vlahakis
SULAIMAN LAW GROUP, LTD.                                          Dated: 2/3/2020
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 581-5456
jvlahakis@sulaimanlaw.com




                                              34
